      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 1 of 45




 1   Rudolph A. Telscher, Jr.* (MO Bar No. 41072)
     rudy.telscher@huschblackwell.com
 2   Kara R. Fussner* (MO Bar No. 54656)
     kara.fussner@huschblackwell.com
 3   HUSCH BLACKWELL LLP
     190 Carondelet Plaza, Suite 600
 4   St. Louis, MO 63105
     314-480-1500 Telephone
 5
     Ryan B. Hauer* (IL Bar No. 6320758)
 6   ryan.hauer@huschblackwell.com
     HUSCH BLACKWELL LLP
 7   120 South Riverside Plaza Suite 2200
     Chicago, IL 60606
 8   312-526-1572 Telephone
 9   Dustin L Taylor* (CO Bar No. 54463)
     dustin.taylor@huschblackwell.com
10   HUSCH BLACKWELL LLP
     1801 Wewatta Street, Suite 1000
11   Denver, CO 80202
     *admitted pro hac vice
12
     Karl Kronenberger (CA Bar No. 226112)
13   karl@krinternetlaw.com
     Jeffrey M. Rosenfeld (CA Bar No. 222187)
14   jeff@krinternetlaw.com
     KRONENBERGER ROSENFELD, LLP
15   150 Post Street, Suite 520
     San Francisco, CA 94108
16   415-955-1155 Telephone
17   Attorneys for Defendants/Counterclaim
     Plaintiffs BrandTotal, Ltd. and Unimania,
18   Inc.
19                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
20
                           OAKLAND/SAN FRANCISCO DIVISION
21
      FACEBOOK, INC., a Delaware
22    corporation,                               Case No.: 3:20-cv-07182-JCS

23                    Plaintiff/Counterclaim
                      Defendant,                 DEFENDANTS’ FIRST AMENDED
24    v.                                         COUNTERCLAIMS

25    BRANDTOTAL, LTD., an Israeli
      corporation, and
26    UNIMANIA, INC., a Delaware
      corporation,
27
                      Defendants/Counterclaim
28                    Plaintiffs.

      First Amended Counterclaims                                        Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 2 of 45



 1
            Defendants/Counterclaim Plaintiffs BrandTotal Ltd. (“BrandTotal”) and Unimania, Inc.
 2
     (“Unimania”) (collectively, “Defendants”) assert these counterclaims against
 3
     Plaintiff/Counterclaim Defendant Facebook, Inc. (“Facebook”) and hereby allege as follows:
 4
                                             INTRODUCTION
 5
            1.      Facebook is the world’s largest social media network with approximately 2.74
 6
     billion users as of January 2021. Facebook collects information about these billions of users,
 7
     including their age, gender, and location. Facebook then uses this data to facilitate and profit
 8
     from advertising on its site.
 9
            2.      Although Facebook proclaims to (now) give its users choice over how their data
10
     may be used, Facebook does not allow users to opt out of advertising or to avoid being shown
11
     targeted advertisements based on the user’s age, gender, location or other information.
12
            3.      Moreover, Facebook does not make available through its Ad Library or developer
13
     APIs information about what commercial advertisements are shown to what groups of users. As
14
     reflected by Facebook’s actions against Defendants, described below, Facebook improperly
15
     seeks to maintain an information monopoly over this data for its own anti-competitive purposes.
16
            4.      Facebook’s anticompetitive behavior harms consumers. It is currently impossible
17
     for the public to know whether an advertiser is targeting members of a specific demographic
18
     group (e.g., women over age 50 living in Texas) differently than members of another
19
     demographic group. Indeed, upon information and belief, it is a common practice of Facebook
20
     advertisers to target different demographic groups with different advertising creatives (i.e.,
21
     different pictures and even text advertising the same or similar services). Advertisers can even
22
     offer one demographic group a different promotional price via Facebook’s advertising services
23
     that it withholds from another group that does not know what offers are being made to others.
24
     This type of information is public in other forms of advertising, including television and print.
25
     Facebook’s proactive actions to keep this information from the public (e.g., by distinguishing
26
     between SIEP and non-SIEP advertisements and publishing demographic data only for the
27
     former) harms competition and the public generally.
28
      First Amended Counterclaims                   1                             Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 3 of 45




 1          5.      Defendants’ applications and extensions collect information related to commercial

 2   advertising interactions, with user consent, and in a manner that does not harm users or the

 3   Facebook network platforms. Facebook, through misleading communications to Google, had

 4   several of Defendants’ programs removed. More recently, BrandTotal launched a new program

 5   that collects less information (no demographic information about users), but Facebook has

 6   refused to authorize the program, despite request, and maintains that any automated collection of

 7   data from its sites is improper. Facebook certainly has a choice whether to allow such collection

 8   because its terms of service, Section 3.2.3 specifically acknowledges that it could grant

 9   permission.

10          6.      BrandTotal brings these counterclaims and alleges Facebook intentionally

11   interfered with BrandTotal’s contracts and committed unfair competition violations of the

12   California Business & Professions Code § 17200, et seq. by both sending a takedown request to

13   Google to have BrandTotal’s products (e.g., the “UpVoice”) taken off the Google Chrome Web

14   Store and denying BrandTotal’s access to Facebook’s social media platforms.

15          7.      BrandTotal further brings counterclaims under the Declaratory Judgment Act, 28

16   U.S.C. §§ 2201 and 2202, and seeks a declaration from the Court that with respect to the

17   modified and recently launched UpVoice program (“UpVoice 2021”), that BrandTotal has not

18   violated, and will not violate, federal or state law, and has not intentionally interfered with any

19   contractual relations belonging to Facebook by collecting wholly public information from

20   Facebook’s website. BrandTotal further seeks injunctive relief preventing Facebook from

21   misusing the law or its business relationships to complete its attempted destruction of

22   BrandTotal’s business.

23                                                PARTIES

24          8.      Upon information and belief, Facebook is a Delaware corporation with its

25   principal place of business in Menlo Park, San Mateo County, California.

26          9.      BrandTotal Ltd. was incorporated in Israel on November 20, 2016 and is

27   headquartered in Israel. BrandTotal Ltd. has a subsidiary named BrandTotal, Inc. that was

28
      First Amended Counterclaims                   2                                 Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 4 of 45




 1   incorporated in Delaware on November 13, 2017, has an office in New York, NY, and sells

 2   BrandTotal’s services in the U.S.

 3           10.      Unimania, Inc. was incorporated in the State of Delaware on November 27, 2017.

 4                                     JURISDICTION AND VENUE

 5           11.      This Court has subject matter jurisdiction over BrandTotal’s First Amended

 6   Counterclaims pursuant to 28 U.S.C. § 1367 because the First Amended Counterclaims arise out

 7   of the same common set of facts and conduct as Facebook’s alleged federal claims for relief.

 8           12.      This Court has personal jurisdiction over Facebook because Facebook’s principal

 9   place of business is within this judicial district. Facebook has also transacted business and

10   engaged in commerce in this judicial district by, among other things, distributing its social media

11   platforms, including Facebook and Instagram, to users in this judicial district.

12           13.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) and (2)

13   because Facebook conducts substantial business within this judicial district and a substantial part

14   of the acts or omission giving rise to BrandTotal’s First Amended Counterclaims occurred in this

15   judicial district.

16                                       FACTUAL ALLEGATIONS

17           A.       Facebook Has Become the World’s Largest Public User Content

18           14.      Facebook, including its Instagram product, comprises the world’s largest social

19   network. Facebook users sign up, and then can choose to share information about themselves. The

20   number of users is more than the size of nearly all countries in the world.

21           15.      Facebook admits that it has complete control over its terms of service, and is

22   exercising such control to maintain monopoly power of data on its platform and in the social

23   networking platform market, which gives it control over the market concerning Third-Party

24   Advertising Information (i.e., non-SIEP advertisements shown to the more than 1 billion users on

25   Facebook). With the monopoly power Facebook exercises over its network and social networking,

26   Facebook has created information and financial ecosystems that it, alone, controls.

27           16.      Within the platform ecosystems, Facebook sells advertising, and maintains

28
      First Amended Counterclaims                    3                                  Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 5 of 45




 1   monopoly control over the information analytics surrounding the commercial advertising on its

 2   platforms.

 3          17.     Anyone with a Facebook or Instagram account can create and place ads on

 4   Facebook and Instagram. Every week, users and businesses place millions of ads through

 5   Facebook’s ad platform, which provides advertisers with many options for reaching audiences.

 6          18.     Facebook advertises an “all-in-one tool for creating ads, managing when and where

 7   they’ll run, and tracking how well your campaigns are performing.”

 8   https://www.facebook.com/business/tools/ads-manager

 9          19.     There are several types of advertising on Facebook. Public ads are ads that can be

10   seen on a company’s public Facebook page. Dark ads, in contrast, are ads that are not published to

11   a company’s public Facebook page, but that the company pays to have disseminated to users on

12   their feeds. Ads (both public and dark) that a company pays Facebook to display to users are called

13   “sponsored” ads. Once paid, Facebook uses the information it has collected from its billions of

14   users to identify those users that meet the demographic and audience criteria the advertiser has told

15   Facebook it wants to target. Facebook then uses its platform to distribute those advertisements to

16   the selected users.

17          20.     Dark ads can be the same for all users, or they can be dynamic ads. Dynamic ads

18   are ads specially tailored to a target audience and they vary depending on the user group. For

19   example, an advertiser could make the same ad a dark ad (by not posting to its page) and then

20   tailor it to various groups (i.e., men over a certain age would see one version of the ad, women

21   would see a different ad, etc. . . .) making it a dynamic dark ad.

22          21.     On information and belief dark ads account for 80-90% of the ads on Facebook.

23          22.     Most currently running ads, including dark ads (but not including all versions of

24   dynamic ads), are included in Facebook’s Ad Library. However, for commercial advertisements

25   (as opposed to ads directed to social issues, elections or politics (“SIEP”)), that repository only

26   includes the image and text of the ad. There is no impression data or demographic data about the

27   audience to whom the advertiser paid Facebook to show the ad.

28
      First Amended Counterclaims                   4                                 Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 6 of 45




 1          23.     Nor is that information available through any Facebook API.

 2          24.     Facebook takes steps to distinguish ads relating to “social issues, elections or

 3   politics” from ads relating to commercial advertising and deliberately makes less information

 4   available about commercial advertising (i.e., just the text and the image of most currently running

 5   commercial ads is available, unless you are the advertiser in relation to your own ads, in which

 6   case more information is available).

 7          25.     Facebook’s terms and conditions acknowledge that users own the rights in their

 8   own information. At the same time, however, Facebook’s terms and conditions (in their current

 9   form) state that “you may not access or collect data from our Products using automated means

10   (without our prior permission) or attempt to access data you do not have permission to access.” See

11   https://www.facebook.com/legal/terms. The “without our prior permission” means that Facebook

12   purports to be able to pick and choose who will be allowed to access the information.

13          26.     Facebook contends in this litigation it does not provide permission to access or

14   collect data from Facebook’s products using automated means outside of previously developed

15   developer APIs or the Facebook Ad Library, regardless of whether the information sought is

16   available through those sources or whether users’ have given the party requesting permission to

17   access the data. On information and belief, Facebook does not grant permission regardless of

18   whether users consent to have information collected about their ad experience on Facebook and

19   regardless of whether the collected information is used for a lawful purpose and regardless of

20   whether a user is not harmed. Facebook instead blanket-bans all automatic collection and will not

21   grant “permission” outside of its APIs (through which Facebook decides which public information

22   it will make available).

23          27.     Facebook uses its users’ information to provide advertising consulting services to

24   its advertising customers. Facebook’s website confirms this extensive program, noting that it also

25   aggregates and sells user data to advertisers and other companies. See

26   https://www.facebook.com/privacy/explanation. This data includes “the kinds of people” seeing

27   advertisements on its platform (i.e., “general demographic and interest information”) and user

28
      First Amended Counterclaims                  5                                 Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 7 of 45




 1   online activity (i.e., “activity off our Products, such as the websites you visit and ads you see” and

 2   interactions with “posts, listings, Pages, videos and other content on and off Facebook products”).

 3          B.      Facebook Was Punished by the FTC for Sharing Users’ Data Without
                    Consent
 4

 5          28.     In 2019, Facebook entered a Consent Order with the Federal Trade Commission
 6   arising from allegations that Facebook violated a 2012 settlement order, which prohibited
 7   Facebook from making misrepresentations about the privacy or security of consumers’ personal
 8   information. Ex. A.
 9          29.     The Consent Order followed a yearlong investigation into Facebook’s failures to
10   provide users control over how their data was shared, including by sharing users’ personal
11   information with third-party apps that were downloaded by the user’s Facebook “friends.” Id. The
12   FTC alleged that many users were unaware that Facebook was sharing such information. Id.
13          30.     Upon information and belief, the Consent Order stemmed from allegations that
14   Facebook knowingly allowed Cambridge Analytica to collect information from “friends” of users
15   on the Facebook platform that had not consented to the data collection, information that was then
16   used to influence the 2016 U.S. presidential election.
17          31.     Amongst other requirements, the Consent Order required Facebook to pay $5
18   billion, which is the largest penalty ever imposed on any company for violating consumers’
19   privacy. Id.
20          32.     The Consent Order defines “Covered Information” as “information from or about
21   an individual consumer including, but not limited to: (a) a first or last name; (b) geolocation
22   information sufficient to identify a street name and name of city or town; (c) an email address or
23   other online contact information, such as an instant messaging User identifier or a screen name;
24   (d) a mobile or other telephone number; (e) photos and videos; (f) Internet Protocol (“IP”) address,
25   User ID, or other persistent identifier that can be used to recognize a User over time and across
26   different devices, websites or online services; (g) a Social Security number; (h) a driver’s license
27   or other government issued identification number; (i) financial account number; (j) credit or debit
28
      First Amended Counterclaims                   6                                 Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 8 of 45




 1   information; (k) date of birth; (l) biometric information; (m) any information combined with any of

 2   (a) through (l) above; or (n) Nonpublic User Information.” Ex. C.

 3            33.    The Consent Order defines “Covered Incident” as “any instance in which

 4   [Facebook] has verified or otherwise confirmed that the Covered Information of 500 or more Users

 5   was or was likely to have been accessed, collected, used, or shared by a Covered Third Party in

 6   violation of [Facebook]’s Platform Terms.” Id.

 7            34.    The Consent Order defines “Covered Third Party” as “any individual or entity that

 8   uses or receives Covered Information obtained by or on behalf of [Facebook] outside of a User-

 9   initiated transfer of Covered Information as part of a data portability protocol or standard, other

10   than: (1) a service provider of [Facebook] that (i) uses the Covered Information for and at the

11   direction of [Facebook] and no other individual or entity and for no other purpose; and (ii) does not

12   disclose the Covered Information, or any individually identifiable information derived from such

13   Covered Information, except for, and at the direction of, [Facebook], for the purpose of providing

14   services requested by a User and for no other purpose; or (2) any entity that uses the Covered

15   Information only as reasonably necessary: (i) to comply with applicable law, regulation, or legal

16   process, or (ii) to enforce [Facebook]’s terms of use, or (iii) to detect, prevent, or mitigate fraud or

17   security vulnerabilities.” Id.

18            35.    The International Organization for Standardization defines “data portability” as the

19   “ability to easily transfer data from one system to another without being required to re-enter data.”

20   Ex. B.

21            36.    The Consent Order defines “Platform Terms” as Facebook’s written terms, policies,

22   and procedures relating to the privacy, confidentiality, or Integrity of Covered Information that

23   apply to Covered Third Parties.” Ex. C.

24            37.    The purpose of the Consent Order was to punish (with a $5 billion penalty)

25   Facebook for sharing data without user consent and to put into place procedures, protocols, and

26   protections that ensure Facebook’s users control their data. Federal Trade Commission Act

27   Section 5: Unfair or Deceptive Acts or Practices is designed only to protect the consuming public

28
      First Amended Counterclaims                    7                                 Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 9 of 45




 1   from unfair or deceptive acts or practices. The Consent Order details the misleading practices that

 2   Facebook was to discontinue.

 3          38.     In a press release following announcement of the Consent Order, FTC Chairman

 4   Joe Simmons explained Facebook was punished because “[d]espite repeated promises to its

 5   billions of users worldwide that they could control how their personal information is shared,

 6   Facebook undermined consumers’ choices.” Ex. A.

 7          39.     Section II of the Consent Order requires Facebook, prior to sharing any Nonpublic

 8   User Information with any Covered Third Party, to “Clearly and Conspicuously” disclose what

 9   information will be disclosed, to whom, and “that such sharing exceeds the restrictions imposed by

10   the Privacy Setting(s) in effect for the User” and to obtain affirmative express consent prior to

11   disclosure. Ex. C. If, however, the shared information is “initiated by another User authorized to

12   access such information, provided that such sharing does not materially exceed the restrictions

13   imposed by a User’s Privacy Setting(s),” Facebook does not need to obtain affirmative express

14   consent. Id.

15          40.     Similarly, Section VII of the Consent Order requires Facebook to establish,

16   implement, and maintain a comprehensive privacy program (the “Privacy Program”) that “protects

17   the privacy, confidentiality, and Integrity of the Covered Information collected, used, or shared by

18   [Facebook].” Id.

19          41.     Section VII.E.1.d requires Facebook to enforce against any Covered Third Party

20   violations of Facebook’s Platform Terms “based solely on the severity, nature, and impact of the

21   violation; the Covered Third Party’s malicious conduct or history of violations; and applicable

22   law.” Id. The Consent Order therefore contemplates a Privacy Program that balances user interests

23   with the needs of third parties to access data on the Facebook site.

24          42.     The Consent Order does not direct Facebook to ban all automated collection of data

25   from its platforms.

26          43.     To the contrary, the Consent Order expressly contemplates the possibility of data

27   transfers with user consent, and proportional responses by Facebook to any perceived privacy

28
      First Amended Counterclaims                   8                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 10 of 45




 1   violation. Facebook, however, has not established such a Privacy Program because it is applying

 2   the Consent Order to stop any data collection. Therefore, all competition that emanates from

 3   collection and analysis of data not published by Facebook on its site that precludes any entity from

 4   analyzing how Facebook itself is using the unpublished data. This is not the Privacy Program the

 5   Consent Order requires.

 6          C.      BrandTotal’s Business Model
 7
            44.     BrandTotal is a premier advertising consulting company offering competitive
 8
     analyses of advertising efforts on social media sites like Facebook, Instagram, Twitter, YouTube,
 9
     LinkedIn, Amazon and others. Just as companies used to track competitive advertising in print, on
10
     billboards and on TV in years past, there is a need today to understand advertising across the many
11
     on-line channels that people see. Fortune 500 companies and others want analytical intelligence
12
     not only about how their own advertising is received on social media sites, but also how
13
     competitors’ ads are viewed and perceived. BrandTotal provides this service.
14
            45.     In BrandTotal’s most popular offering, willing participants (who BrandTotal calls
15
     “Panelists”) download an application or browser extension called “UpVoice,” which allows
16
     Panelists to share information regarding what advertising information advertisers have paid
17
     Facebook to show the Panelist.
18
            46.     Unlike other companies, BrandTotal offers participants cash gift cards in exchange
19
     for the information, and only collects information with the participants’ informed consent and
20
     deliberate opt-in.
21
            47.     Before being allowed to share their information with BrandTotal, prospective-
22
     Panelists must first “qualify” by completing an application:
23

24

25

26

27

28
      First Amended Counterclaims                  9                                Case No. 3:20-cv-07182
Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 11 of 45
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 12 of 45




 1   investigated BrandTotal, knows of its ads on Facebook and BrandTotal’s website, and has

 2   reviewed BrandTotal’s source code, dating back to at least 2019. At no point has Facebook ever

 3   contacted BrandTotal following such investigations to tell BrandTotal that it was violating

 4   Facebook’s terms of service, or otherwise had concerns about BrandTotal’s data collection.

 5             51.   The UpVoice extension does not impact the performance on the individual’s device

 6   or web browser. Rather, with the user’s explicit consent, and at the instigation of the user who

 7   downloads the extension and then scrolls social media, it allows BrandTotal to collect data the user

 8   either owns or has a right to access and certain public information about the websites the user

 9   visits.

10             52.   With the participant’s consent and after they deliberately install the extension in

11   exchange for compensation, BrandTotal is able to collect information about the ads they see and

12   interact with on social media sites like Facebook, as they browse as usual on those sites.

13             53.   BrandTotal’s customers are companies that advertise on social media and whose

14   competitors advertise on social media, and they seek generalized information about the

15   advertisements participants see.

16             54.   When an UpVoice Panelist utilizes Facebook, BrandTotal does not collect the

17   user’s name, email address, or password. BrandTotal does not keep or compile participants’

18   private postings, photos, or web history, nor does BrandTotal mine “friend” information, or

19   otherwise take data not expressly authorized. Rather, the information collected relates to whom is

20   seeing and interacting with what advertisement, where, and at what times.

21             55.   BrandTotal anonymizes and aggregates the data by demographic info Panelists

22   provide through the UpVoice qualification form (age, gender, high level location, marital status,

23   interests) to provide summary information to companies about the viewership of advertisements.

24             56.   By collecting information regarding what advertisements Facebook is paid to show

25   its users, BrandTotal collects information regarding how companies advertise on Facebook—

26   including what advertising images and text are shown, to whom (e.g., women over the age of 50)

27   Facebook shows these advertisements, and how users engage with the advertisements (“Third-

28
      First Amended Counterclaims                   11                                Case No. 3:20-cv-07182
Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 13 of 45
Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 14 of 45
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 15 of 45




 1   would shut down Defendants’ data collection. Google did, in fact, shut down Defendants’ data

 2   collection.

 3           67.     Facebook suspended BrandTotal’s Facebook and Instagram pages, as well as the

 4   personal pages of BrandTotal’s principals. This action has harmed BrandTotal by preventing

 5   BrandTotal’s ability to advertise on Facebook, which was BrandTotal’s largest source of

 6   recruitment for new Panelists. By removing this ability, Facebook harmed BrandTotal’s ability to

 7   grow its business.

 8           68.     On September 21, 2020, Facebook also contacted Google regarding BrandTotal’s

 9   extensions, including UpVoice. Ex. Ex. I. Facebook represented to Google that BrandTotal’s

10   extensions “are improperly scraping user PII (e.g., gender, relationship status, ad interests, etc.)

11   without proper disclosure.” Id.

12           69.     Facebook did not inform Google that the users from whom BrandTotal’s

13   extensions collected data had agreed to provide the collected information to BrandTotal.

14           70.     Facebook did not inform Google that Defendants’ privacy policy for UpVoice

15   disclosed the information UpVoice collected, and that the information collected was with user

16   consent and at the instigation of users. Facebook’s actions with Google were therefore

17   misleading and fraudulent.

18           71.     On October 2, 2020, Google removed the UpVoice extension, along with other

19   BrandTotal-related extensions, leading to a near complete shutdown of BrandTotal’s data that is

20   the life blood of its consulting services.

21           E.      BrandTotal Revised UpVoice to Collect Only Advertising Data.
22
             72.     Following the removal of UpVoice from the Google Chrome Store in October
23
     2020 and a lawsuit by Facebook against Defendants (first brought in state court, and dismissed
24
     once Defendants made clear they would fight Facebook’s actions), BrandTotal sought a
25
     Temporary Restraining Order requiring Facebook to rescind its request that google remove the
26
     UpVoice browser extension, reverse any technological measures Facebook had used to block
27
     UpVoice from accessing the Facebook website(s), and restore the Facebook pages for
28
      First Amended Counterclaims                   14                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 16 of 45




 1   BrandTotal and its principals. ECF No. 27-5.

 2             73.     On November 2, 2020, the Court issued its Order regarding BrandTotal’s TRO

 3   motion, finding in part:

 4             To the extent that Facebook’s efforts to restrict BrandTotal’s access might be motivated to
               stifle competition, it would raise some of the same concerns as in hiQ [Labs, Inc. v.
 5
               LinkedIN Corporation, 938 F.3d 985 (9th Cir. 2019)], where the Ninth Circuit determined
 6             that for companies ‘whose servers hold vast amounts of public data’ to ‘selectively . . . ban
               only potential competitors from accessing and using that otherwise public data’ . . . ‘may
 7             well be considered unfair competition under California law.’ This case differs in that some
               of the information at issue is not ‘public,’ but BrandTotal is likely correct that the
 8             advertisements themselves are essentially public, see Compl. ¶¶ 17–19 [ECF No. 1]
 9             (Facebook’s allegations discussing its public library of all ads on its services), that the users
               who consent to use BrandTotal’s browser extension have the most significant interest in
10             the data in their own profiles, and that Facebook has not articulated a significant privacy
               or intellectual property interest in any data outside of those categories, such as the
11             ‘advertising interests’ that Facebook generates for (and shares with) its users, and the
               metrics of engagement (likes, comments, etc.) on particular advertisements. So long as
12             BrandTotal’s browser extension works as intended and represented, it threatens interests at
13             most only marginally greater than those the Ninth Circuit found ‘relatively weak’ in hiQ.”

14   ECF No. 58, 22–23 (citing hiQ Labs, Inc. v. LinkedIN Corporation, 938 F.3d 985, 998 (9th Cir.
15   2019)).
16             74.     Ultimately, however, the Court found although “BrandTotal has raised serious
17   questions as to the merits” of its claims, it had not established a likelihood of success because
18   Facebook had shown it had at least one potential legitimate business interest supporting its
19   actions—including a claimed need by Facebook to prevent BrandTotal’s access. Id. at 25.
20             75.     The Court also found, while the public had an interest in allowing the regulation
21   and vetting of companies that sought to collect users’ data, when it came to advertising data,
22   “there are significant countervailing concerns.” Id. at 33.
23             76.     After the Court issued its order denying BrandTotal’s motion for a TRO,
24   BrandTotal revised UpVoice to not collect any user demographic information. Instead,
25   BrandTotal obtains demographic information about the user from the qualification form the
26   Panelist willingly provides to BrandTotal when applying to be an UpVoice Panelist, a practice
27   that predates the lawsuit. UpVoice 2021 only passively collects information (i.e., information the
28
      First Amended Counterclaims                      15                                 Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 17 of 45




 1   Panelist is actually seeing) and does not make any background calls to Facebook servers.

 2          77.     BrandTotal also revised UpVoice to address an issue raised by Facebook about

 3   shared computers and the risk that whenever anyone used a browser (e.g., Chrome), they would

 4   unwittingly risk their data being collected despite not having signed up for UpVoice. Chrome is a

 5   user-specific browser, meaning users sign-in to Chrome and Chrome saves users information like

 6   site passwords and extensions. Thus, if a user logs in to their Chrome account, even if on a

 7   shared computer, the UpVoice extension would not run unless that user had installed it.

 8          78.     Nevertheless, and even though BrandTotal was not aware of any issues regarding

 9   shared computers and even though any data collected was deidentified, now, when a user that

10   has downloaded UpVoice 2021 attempts to sign into a new social media account, UpVoice 2021

11   notifies the user that UpVoice is installed on the browser being used and seeks the user’s consent

12   to run UpVoice with the new social media account, and now to collect only advertising data. If

13   the user does not opt-in, UpVoice 2021 does not collect data from that social media account.

14          79.     UpVoice 2021 is not subject to Facebook’s Terms of Service, including the

15   prohibition on automatic collection. Nevertheless, in an abundance of caution, on February 25,

16   2021 BrandTotal wrote to Facebook, through counsel, seeking Facebook’s permission for

17   automated collection on Facebook’s platforms via the modified UpVoice program described

18   above (“UpVoice 2021”). Ex. J.

19          80.     BrandTotal in this same correspondence, provided Facebook with access to the

20   code for the extension version of UpVoice 2021 (which would be uploaded for the Microsoft

21   Edge browser and Google Chrome browser) and an application/executable version that operates

22   on computers running the Microsoft operating system (“Microsoft OS”) version of UpVoice

23   2021. BrandTotal has also informed Facebook that UpVoice 2021 collects the same advertising

24   data as before, only without collecting any user demographic data.

25          81.     On March 4, 2021, Facebook responded to the correspondence. It did not grant

26   permission in that letter, but instead reiterated Facebook’s position that “[d]ata scraping of any

27   kind creates a wide range of harms that Facebook needs to prevent. The Facebook platform is

28
      First Amended Counterclaims                  16                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 18 of 45




 1   designed for human use only; any data collection by automated means risks burdening

 2   Facebook’s networks and therefore must be carefully controlled.” Ex. K. Facebook again

 3   suggested that BrandTotal design its products and services “around data available through

 4   authorized channels”, without regard to the fact that Facebook admittedly does not make any

 5   information available through authorized channels about the reach of commercial

 6   advertisements, and particularly dark ad commercial advertisements, on its platforms. Id. On

 7   information and belief, dark ads comprise most advertising on Facebook’s site. While Facebook

 8   makes the above claims, internal documentation at Facebook contradicts its litigation induced

 9   position.

10          82.     BrandTotal is expecting to launch UpVoice 2021 for the Microsoft Edge

11   extension, Microsoft OS, and Google Chrome this coming week.

12          83.     All versions of UpVoice 2021 collect/will collect only advertising information

13   (i.e., no “user information”), do not make any background calls to Facebook servers, and seek

14   express affirmative consent before collecting any information when the user signs into a social

15   media account other than those registered by the Panelist.

16          F.      The Immediate Harm to BrandTotal Has Been Immense
17
            84.     The impact on BrandTotal’s business from the unilateral actions of Facebook
18
     have been and continue to be immensely harmful to BrandTotal. Facebook would know this
19
     because it uses the same type of data to provide competitive advertising consulting services to its
20
     customers.
21
            85.     When Facebook prompted Google to remove Defendants’ browser extensions and
22
     applications BrandTotal lost access to most participant data, without which BrandTotal cannot
23
     compile advertising analytics for its customers. As of September 30, 2020, approximately 68%
24
     of BrandTotal’s advertising information came from the UpVoice extension available on the
25
     Google Chrome Store. Facebook knew this. In September 2020, just before filing the lawsuit, in
26
     response to information that several of Facebook’s own advertising customers were inquiring of
27
     BrandTotal, Facebook’s Mr. Karve told another Facebook employee that Facebook was taking
28
      First Amended Counterclaims                  17                               Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 19 of 45




 1   action against BrandTotal “this week.” Ex. H.

 2          86.      BrandTotal cannot operate its business using data from only non-Facebook

 3   sources, because Facebook’s size and monopoly power in the social media network space means

 4   access to data from this space is imperative to any offering of social media advertising analytics.

 5          87.      Moreover, Facebook’s actions in disabling UpVoice meant that BrandTotal’s

 6   participants could not login to collect any rewards they had earned, and because Facebook

 7   suspended BrandTotal’s Facebook accounts, BrandTotal was hindered in its ability recruit new

 8   participants.

 9          88.      BrandTotal has lost current and prospective customers and has had to give credits of

10   monthly membership fees to customers. Ex. L. BrandTotal relies on receivables from its customers

11   to fund its day-to-day operations and has been deeply impacted by Facebook’s actions to the point

12   that it has had to lay-off employees. Id.

13          89.      BrandTotal also cannot secure lending or venture capital to see it through the crisis

14   with no ability to collect data and provide advertising analytic services to its customers and

15   prospective customers from the world’s largest social media company. Id.

16          90.      BrandTotal has suffered reputational harm as a result of Facebook’s actions,

17   including its false and misleading statements to Google. Id.

18          91.      Facebook’s decision to bar BrandTotal from their platforms, and to send take down

19   notices to Google without advance notice or dialogue with BrandTotal, has already caused

20   irreparable harm to BrandTotal. Id. BrandTotal is losing business every day and in jeopardy of

21   being insolvent. Id.

22          92.      Facebook’s actions have made collection of this advertising information more

23   costly because BrandTotal has redesigned UpVoice to collect only advertising information, despite

24   Panelists agreeing to provide their demographic information via UpVoice. If Facebook is allowed

25   to interfere in UpVoice 2021, it will have a crushing impact on BrandTotal. BrandTotal cannot

26   survive to case conclusion without the data that Facebook intentionally had shut down. Id.

27

28
      First Amended Counterclaims                   18                               Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 20 of 45




 1                                         COUNTERCLAIM I

 2       Declaratory Judgment That BrandTotal Has Not Violated and Will Not Violate the
            Computer Fraud and Abuse Act, 18 U.S.C. § 1030, by Accessing Public Data
 3

 4          93.     BrandTotal hereby incorporates by reference the allegations of the preceding
 5   paragraphs as though fully set forth herein.
 6          94.     Under the Declaratory Judgment Act, courts may “declare the right and other legal
 7   relations” of parties “to a case of actual controversy.” 28 U.S.C. § 2201.
 8          95.     An actual controversy exists between BrandTotal and Facebook. On January 21,
 9   2021, Facebook wrote BrandTotal to improperly demand that “BrandTotal immediately cease
10   collecting data from Facebook’s platform”, a demand reiterated by Facebook in correspondence on
11   February 4, 2021 specifically in reference to UpVoice 2021. Facebook has alleged prior versions
12   of UpVoice and other extensions violate the CFAA. Facebook’s Terms of Service do not allow
13   automatic collection without “permission.” Despite BrandTotal requesting permission to
14   automatically collect Third-Party Advertising Information under Facebook’s Terms of Service on
15   February 25, 2021, Facebook has not yet responded to confirm that it will grant such permission.
16   Facebook has stated in this litigation that it refuses to grant permission to any entity that would use
17   automated means to collect information from its site, including Third-Party Advertising
18   Information. BrandTotal thus has a real and reasonable apprehension that it will be subject to
19   liability if it continues to receive, via the UpVoice 2021 versions, data regarding advertisements
20   Panelists have seen on Facebook. Moreover, this apprehension was caused by Facebook’s
21   actions—namely, Facebook’s assertion of a claim under the Computer Fraud and Abuse Act
22   against prior versions of UpVoice and other applications and/or extensions owned and/or operated
23   by Defendants and continued refusal to allow automatic collection outside of the APIs and Ad
24   Library, which do not provide the majority of the information BrandTotal needs to operate its
25   business, which Facebook knows because it has investigated Defendants extensions/software
26   several times and Facebook provides competitive advertising services using the same types of data
27   that BrandTotal collects.
28
      First Amended Counterclaims                   19                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 21 of 45




 1          96.     UpVoice 2021 has not, and will not, intentionally access or attempt to access

 2   Facebook’s computers to obtain non-public information from Facebook. UpVoice 2021 only

 3   receives public information Panelists willingly share. Users are not harmed in any way, and

 4   Facebook knows this.

 5          97.     Facebook has not suffered any damage or loss resulting from any action by

 6   BrandTotal and thus cannot bring or maintain any civil action under section 1830(g).

 7          98.     Facebook cannot bring or maintain a civil action against BrandTotal because

 8   BrandTotal’s conduct does not involve any “of the factors set forth in subclauses (I), (II),

 9   (III),(IV), or (V) of subsection (c)(4)(A)(i).” 18 U.S.C. § 1030(g).

10          99.     Facebook cannot bring or maintain a civil action because Facebook is barred by the

11   statute of limitations. 18 U.S.C. § 1030(g). Defendants have been engaged in the same or similar

12   conduct Facebook alleges violates the CFAA for more than two (2) years prior to Facebook

13   bringing any original action.

14          100.    BrandTotal seeks a declaration that the UpVoice 2021 versions have not, and will

15   not, violate the CFAA by continuing to access and use public data and that Facebook cannot use

16   the provisions of the CFAA for an improper purpose in a way that leads to independent violations

17   of California law and infringes on BrandTotal’s rights.

18          101.    BrandTotal prays for relief as set forth below.

19                                         COUNTERCLAIM II

20                   Declaratory Judgment That BrandTotal Has Not Violated and
                             Will Not Violate California Penal Code § 502
21

22          102.    BrandTotal hereby incorporates by reference the allegations of the preceding
23   paragraphs as though fully set forth herein.
24          103.    An actual controversy exists between Facebook and BrandTotal. Facebook has
25   previously alleged BrandTotal’s UpVoice and other products violate California Penal Code § 502
26   without distinguishing the operation of those products on the collection of only user-demographic
27   data. Facebook’s Terms of Service do not allow automatic collection without “permission.”
28
      First Amended Counterclaims                   20                               Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 22 of 45




 1   Despite BrandTotal requesting permission to automatically collect Third-Party Advertising

 2   Information under Facebook’s Terms of Service on February 25, 2021, Facebook has not yet

 3   confirmed it will allow such collection. Upon information and belief, Facebook refuses to grant

 4   permission to any entity that would use automated means to collect any information from its site,

 5   including Third-Party Advertising Information. BrandTotal thus has a real and reasonable

 6   apprehension it will be subject to liability if it continues to receive, via the UpVoice 2021 versions,

 7   data regarding advertisements Panelists have seen on Facebook. Moreover, this apprehension was

 8   caused by Facebook’s actions—namely, Facebook’s continued refusal to allow automatic

 9   collection outside of the APIs and Ad Library, which do not provide the majority of the

10   information BrandTotal needs to operate its business and assertion and maintenance of a claim

11   under the California Penal Code § 502 against earlier versions of UpVoice and Defendants’ other

12   applications and extensions, which Facebook knows because it has investigated Defendants

13   extensions/software several times and Facebook provides competitive advertising services using

14   the same types of data that BrandTotal collects..

15          104.    BrandTotal did not, and will not, knowingly access and without permission use

16   Facebook’s computers to both: (a) devise and/or execute a scheme to defraud, deceive, or extort;

17   and (b) wrongfully control or obtain money, property, or data. Panelists willingly provide

18   permission and share their information via the UpVoice 2021 programs, which do not make any

19   background calls or otherwise collect information the Panelist is not shown. Before being allowed

20   to share their data with BrandTotal, prospective-Panelists must agree to the UpVoice Terms of

21   Service, which expressly disclose the information BrandTotal collects and how it is used.

22          105.    BrandTotal did not, and will not, knowingly access and without permission take,

23   copy, or make use of any data from a computer, computer system, or computer network or

24   otherwise violate Section 502(c)(2). Panelists willingly provide permission and share information

25   regarding advertisements Facebook was paid to show the Panelists. The UpVoice 2021 programs

26   do not perform any background calls or otherwise collect information not shown to the Panelist.

27          106.    BrandTotal did not, and will not, knowingly and without permission use or cause to

28
      First Amended Counterclaims                   21                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 23 of 45




 1   be used any computer services or otherwise violate Section 502(c)(3). Panelists willingly provide

 2   permission and share information regarding advertisements Facebook was paid to show the

 3   Panelists. UpVoice 2021 does not perform any background calls or otherwise collect information

 4   not shown to the Panelist.

 5          107.    BrandTotal did not, and will not, knowingly and without permission access or cause

 6   to be accessed any computer, computer system, or computer network, or otherwise violate Section

 7   502(c)(7). Panelists willingly provide permission and share information regarding advertisements

 8   Facebook was paid to show the Panelists. UpVoice 2021 does not perform any background calls or

 9   otherwise collect information not shown to the Panelist.

10          108.    Facebook has not suffered any damages or loss resulting from Panelists sharing

11   public advertising data with BrandTotal.

12          109.    BrandTotal seeks a declaration that it has not, and will not, be in violation of

13   California Penal Code § 502.

14          110.    BrandTotal prays for relief as set forth below.

15                                        COUNTERCLAIM III

16                        Declaratory Judgment That BrandTotal Has Not,
                     and Will Not, Interfere with Facebook’s Contractual Relations
17

18          111.    BrandTotal hereby incorporates by reference the allegations of the preceding
19   paragraphs as though fully set forth herein.
20          112.    An actual controversy exists between Facebook and BrandTotal. Facebook has
21   previously alleged BrandTotal’s UpVoice and other products intentionally interfered with
22   Facebook’s contractual relationship with its users by allegedly inducing those users to share their
23   Facebook login credentials with BrandTotal in violation of purportedly valid agreements between
24   Facebook and its users, without distinguishing the operation of those products on the collection of
25   only user-demographic data. BrandTotal thus has a real and reasonable apprehension it will be
26   subject to liability if it continues to receive, via UpVoice 2021, data regarding advertisements
27   Panelists have seen on Facebook. Moreover, this apprehension was caused by Facebook’s
28
      First Amended Counterclaims                   22                               Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 24 of 45




 1   actions—namely, Facebook’s assertion and maintenance of a claim for interference with

 2   contractual relations against earlier versions of UpVoice and Defendants’ other applications and

 3   extensions.

 4          113.    No version of UpVoice—including UpVoice 2021 or other of Defendants’

 5   applications and extensions—collect users’ login information, including passwords.

 6          114.    UpVoice 2021 collects only public advertising data that Facebook refuses to make

 7   available through any of Facebook’s APIs. BrandTotal has made the source code available to

 8   Facebook to review and confirm these facts.

 9          115.    In connection with UpVoice 2021, BrandTotal has never represented Facebook was

10   a “participating site” or otherwise stated or implied Facebook sanctioned BrandTotal’s conduct.

11   Since the launch of UpVoice 2021, BrandTotal’s website makes clear that it is a third-party and

12   has no connection with Facebook.

13          116.    BrandTotal seeks a declaration that it has not, and will not, interfere with

14   Facebook’s Contractual Relations.

15          117.    On information and belief, Facebook has not lost any users as a result of Defendants

16   data collection, nor has it lost any prospective users.

17          118.    BrandTotal prays for relief as set forth below.

18                                         COUNTERCLAIM IV

19                                  Intentional Interference with Contract

20          119.    BrandTotal hereby incorporates by reference the allegations of the preceding

21   paragraphs as though fully set forth herein.

22   Facebook intentionally interfered with valid contracts between BrandTotal and its clients.

23          120.    BrandTotal has valid contracts with each of its clients.

24          121.    Facebook has knowledge of BrandTotal’s valid client contracts at least because, as

25   of the time of its Complaint, Facebook had knowledge of BrandTotal’s advertisements on

26   Facebook’s platform as well as knowledge of BrandTotal and UpVoice’s websites. Indeed, exhibit

27   5 to Facebook’s complaint is a screenshot of BrandTotal’s website, which includes the statement

28
      First Amended Counterclaims                   23                               Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 25 of 45




 1   that “[m]any of the most recognizable consumer brands use [BrandTotal’s] competitive marketing

 2   intelligence platform to discover marketing threats and opportunities in real time.”

 3          122.    Despite Facebook falsely contending prior to discovery exchange in this case that it

 4   was not aware of specific customers, Facebook internal documents show that it had knowledge of

 5   BrandTotal’s valid customer contracts because

 6                                                                                                      .

 7   Ex. G; Ex. H. Facebook is therefore at least aware of the valid contracts between BrandTotal and

 8   the specific customers (                                       , Ex. G, and “several advertiser

 9   partners,” Ex. H) that discussed BrandTotal with Facebook.

10          123.    These customer contracts are endangered by Facebook’s conduct. BrandTotal

11   cannot perform its obligations under these contracts without data from Facebook at least because

12   Facebook is the world’s largest social media provider with the ability to reach an estimated 78% of

13   the platform’s monthly users. Simply put, BrandTotal’s clients want to advertise on Facebook and

14   want to know how others are advertising on Facebook. Indeed, in the months since Facebook acted

15   to have UpVoice removed from the Chrome Store and stop BrandTotal’s ability to access Third

16   Party Advertising Information from Facebook, BrandTotal’s relations with its clients has

17   significantly suffered because of BrandTotal’s lack of information from Facebook. BrandTotal has

18   also lost numerous prospective clients for this same reason.

19          124.    Facebook knew with a very high degree of certainty that Google would remove

20   UpVoice when Facebook emailed Google in September 2020 based on Facebook’s

21   misrepresentations and fraudulent statements to Google regarding BrandTotal Specifically,

22   Facebook misrepresented that UpVoice and other extensions were “improperly scraping user PII . .

23   . without proper disclosure,” Ex. I, when BrandTotal had not only disclosed to its users what

24   information was being collected, but UpVoice-Panelists had even provided much of that

25   information to BrandTotal, all of which Facebook would have known through its prior

26   investigations of Defendants. See Ex. F. In addition, upon information and belief, Facebook had

27   previously requested Google take down other competitors and knew Google would do as Facebook

28
      First Amended Counterclaims                  24                               Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 26 of 45




 1   requested.

 2          125.    BrandTotal has given notice to Facebook that its customer relationships and

 3   business would be destroyed if BrandTotal’s access to Facebook is denied and Facebook again acts

 4   to remove UpVoice from the Google Chrome Web Store or other source. In addition, upon

 5   information and belief, from Facebook’s investigation into BrandTotal, Facebook knew that its

 6   actions would destroy BrandTotal as a company because Facebook’s actions would necessarily

 7   mean BrandTotal lacked access to the data for the world’s largest social media company and could

 8   not compete in the market for Third Party Advertising Information on Facebook, including the

 9   highly coveted and competitive analytics of dark advertisements. Facebook knew of the

10   relationship between UpVoice and BrandTotal and had known for years Defendants’ applications

11   and extensions collected advertising data to provide their advertising analytics services. See Ex. D,

12   Ex. E, Ex. F. Despite contending in its motion to dismiss, ECF No. 97, that Facebook was unaware

13   of how BrandTotal obtained its data, these documents disprove Facebook’s claims.

14          126.    Moreover, Facebook continues to deny BrandTotal access to the Third Party

15   Advertising Information BrandTotal needs to meet its obligations to its clients. Facebook does not

16   provide this information through any API or other source and refuses to grant BrandTotal, or any

17   company, permission under its Terms of Service to automatically collet this information.

18          127.    Facebook’s conduct has disrupted and, if allowed to be repeated with UpVoice

19   2021, will disrupt or cause the breach of BrandTotal’s customer contracts. BrandTotal’s entire

20   business is premised on access to content on social media, the vast majority of which comes from

21   Facebook. It is not merely more costly or burdensome to acquire this missing data from another

22   source, it is impossible. Facebook is the world’s largest social media provider and uniquely

23   possesses Third Party Advertising Information, including dark ads, on its site. Preventing

24   BrandTotal from accessing Facebook will necessarily mean that BrandTotal cannot continue to

25   perform under its contracts with its clients. All or most customers will not ultimately do business

26   with BrandTotal if it cannot effectively advise its customers how to advertise on Facebook.

27   Facebook knows this because it uses the same types of data to advise its advertising customers

28
      First Amended Counterclaims                  25                               Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 27 of 45




 1   how to advertise effectively on Facebook and thus understands how important the data is to

 2   BrandTotal’s clients. Moreover, by acting to have UpVoice removed from the Chrome Store,

 3   Facebook removed BrandTotal’s ability to collect data from any site via UpVoice, not just from

 4   Facebook. BrandTotal incorporates by reference its factual allegations regarding the harm

 5   Facebook’s actions have caused to BrandTotal in paragraphs 84–92 as if fully stated herein.

 6          128.    Through its investigation of BrandTotal and its knowledge of how prominent its

 7   social media sites are, Facebook knew the harm it would cause. Indeed, in September 2020, just

 8   before filing the state lawsuit, Mr. Karve of Facebook responded to information that Facebook’s

 9   own customers were inquiring about BrandTotal by stating Facebook was moving against

10   BrandTotal “this week.” Ex. H. The plain implication is that Facebook employees should no longer

11   raise questions about BrandTotal or provide Facebook customers with information about

12   BrandTotal because Mr. Karve authorized Facebook to shut BrandTotal down. Facebook’s own

13   actions show it thought BrandTotal would simply collapse. It filed the original lawsuit in state

14   court with an initial firm and, when BrandTotal did not collapse, fold, or back down, Facebook

15   quickly dismissed the state court case, filed a federal complaint with more counts, and brought in

16   an additional firm to fight BrandTotal.

17   Facebook intentionally interfered with valid contracts between BrandTotal and its Panelists.

18          129.    BrandTotal had valid contracts with each of its Panelists.

19          130.    When applying to be a Panelist, each individual must acknowledge and agree to the

20   UpVoice Terms of Service. In consideration of a Panelist sharing their information with

21   BrandTotal, BrandTotal provides the Panelist with monetary compensation. Similarly, users of

22   Defendants’ other extensions were compensated for the data they chose to share through use of the

23   extension that improved the user’s social media experience. If Panelists are unable to share their

24   data with BrandTotal, Panelists cannot perform their duties under the UpVoice Terms of Service.

25          131.    BrandTotal’s Panelists and other users are also Facebook users and are known to

26   Facebook. Upon information and belief, the identity of BrandTotal’s Panelists are known or

27   readily available to Facebook. Certainly, it knows that its users are involved and that its actions

28
      First Amended Counterclaims                   26                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 28 of 45




 1   would interfere with these relationships.

 2          132.    BrandTotal has given notice to Facebook that its relationships with Panelists would

 3   be destroyed if Panelists are unable to share their data with BrandTotal’s and Facebook again acts

 4   to remove UpVoice from the Google Chrome Web Store or other source. Yet, Facebook continues

 5   to interfere with these relationships. In addition, upon information and belief, from Facebook’s

 6   investigation into BrandTotal, Facebook knew that its actions would interfere with BrandTotal’s

 7   relationships with its Panelists because Facebook knew its actions would necessarily result in

 8   Panelists’ inability to share their data with BrandTotal.

 9          133.    Moreover, Facebook continues to deny Panelists’ ability to share their information

10   with BrandTotal by denying BrandTotal permission to receive information automatically collected

11   from Panelists. Facebook refuses to grant BrandTotal, or any company, permission under its Terms

12   of Service to automatically collet this information.

13          134.    Facebook suspended BrandTotal’s Facebook and Instagram pages, as well as the

14   personal pages of BrandTotal’s principals. This action has harmed BrandTotal by preventing

15   BrandTotal’s ability to advertise on Facebook, which was BrandTotal’s largest source of

16   recruitment for new Panelists. By removing this ability, Facebook harmed BrandTotal’s ability to

17   grow its business and compete with Facebook.

18          135.    Facebook knew Google would remove UpVoice when Facebook emailed Google in

19   September 2020 based on Facebook’s misrepresentations and fraudulent statements to Google

20   regarding BrandTotal. Specifically, Facebook misrepresented that UpVoice and other extensions

21   were “improperly scraping user PII . . . without proper disclosure,” Ex. I, when BrandTotal had not

22   only disclosed to its users what information was being collected, but UpVoice-Panelists had even

23   provided much of that information to BrandTotal when signing up. Collecting the same

24   information with software/extensions would not harm a user if the same information is collected at

25   sign-up. In addition, upon information and belief, Facebook had previously requested Google take

26   down other competitors and knew with a very high degree of certainty that Google would do as

27   Facebook requested. Indeed, Google took down BrandTotal’s extensions and stopped the majority

28
      First Amended Counterclaims                   27                             Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 29 of 45




 1   of its data collection.

 2           136.    Facebook’s conduct has disrupted and, if allowed to be repeated with UpVoice

 3   2021, will disrupt or cause the breach of BrandTotal’s contracts with Panelists. Under the UpVoice

 4   Terms of Service, BrandTotal provides compensation to Panelists only in exchange for Panelists’

 5   sharing of their data. By removing the ability of Panelists and users to share their information with

 6   BrandTotal, Facebook intentionally interfered with the obligations and duties of BrandTotal and

 7   Panelists under these Terms. Preventing BrandTotal from accessing Facebook will necessarily

 8   mean that BrandTotal cannot continue to perform under its contracts with its Panelists. Moreover,

 9   by acting to have UpVoice removed from the Chrome Store, Facebook removed Panelists’ ability

10   to share their data from any site via UpVoice, not just from Facebook. BrandTotal incorporates by

11   reference its factual allegations regarding the harm Facebook’s actions have caused to BrandTotal

12   in paragraphs 84–92 as if fully stated herein.

13           137.    When Facebook removed BrandTotal’s ability to recruit additional Panelists by

14   advertising, Facebook knew it was interfering with BrandTotal’s ability to recruit additional

15   Panelists.

16   Facebook intentionally interfered with valid contracts between BrandTotal and its investors.

17           138.    BrandTotal had valid contracts with multiple investors.

18           139.    Facebook was aware of the identities of these investors and their relationship with

19   BrandTotal.

20           140.    Facebook has knowledge of BrandTotal’s valid contracts with investors at least

21   because, as of the time of its Complaint, Facebook had knowledge of BrandTotal’s relationships

22   with specific investors, including NHN Investment, One Way Venture, FJ Labs, Glilot Capital

23   Partners, and Keshet Dick Clark Productions. Indeed, Facebook acknowledges “BrandTotal

24   received approximately $8 million in venture capital funding” and cites to exhibit 7 to Facebook’s

25   complaint, which is a screenshot from BrandTotal’s website with the title BrandTotal Raises $6

26   Million in Series A Round to Expand Rollout of Agile Marketing Platform that identifies the above

27   investors with whom BrandTotal had valid contracts.

28
      First Amended Counterclaims                     28                            Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 30 of 45




 1           141.    BrandTotal incorporates by reference its factual allegations regarding the harm

 2   Facebook’s actions have caused to BrandTotal in paragraphs 84–92 as if fully stated herein.

 3   BrandTotal has given notice to Facebook that BrandTotal’s relation with its investors would be

 4   destroyed if Facebook again acts to remove UpVoice from the Google Chrome Web Store or other

 5   sources. Facebook, however, continues to interfere with these relationships even though it knows

 6   the harm it is causing by refusing to allow BrandTotal to collect data. Facebook knew of this data

 7   collection since at least      , and investigated in several times, yet never took any action until

 8   filing the lawsuit in October 2020. Facebook also knew its actions would harm BrandTotal’s

 9   relation with its investors because Facebook had reviewed BrandTotal’s website and knew

10   BrandTotal had received funding based on its then-business model; a business model Facebook

11   actively sought to destroy. By acting to have UpVoice removed from the Chrome Web Store,

12   Facebook destroyed BrandTotal’s ability to receive Panelists’ information from any site, not just

13   Facebook.

14           142.    Facebook knew with a very high degree of certainty that Google would remove

15   UpVoice when Facebook emailed Google in September 2020 based on Facebook’s

16   misrepresentations and fraudulent statements to Google regarding BrandTotal. Specifically,

17   Facebook misrepresented that UpVoice and other extensions were “improperly scraping user PII . .

18   . without proper disclosure,” Ex. I, when BrandTotal had not only disclosed to its users what

19   information was being collected, but UpVoice-Panelists had even provided much of that

20   information to BrandTotal. In addition, upon information and belief, Facebook had previously

21   requested Google take down other competitors and knew Google would do as Facebook requested.

22   Facebook knew all of this because it previously investigated Defendants software, applications,

23   extension, advertisements and website. Facebook’s suggestions to the contrary in its motion to

24   dismiss were false.

25   Facebook intentionally interfered with valid contract between BrandTotal and Google.

26           143.    BrandTotal had a valid contract with Google under which BrandTotal was able to

27   provide developer services and promote its product on the Chrome web store.

28
      First Amended Counterclaims                   29                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 31 of 45




 1          144.    Facebook knew of BrandTotal’s valid contract with Google. In September 2020,

 2   Facebook emailed Google specifically because of Google’s contract with BrandTotal.

 3          145.    BrandTotal has given notice to Facebook that BrandTotal’s relationship with its

 4   with Google would be destroyed if Facebook again acts to remove UpVoice from the Google

 5   Chrome Web Store.

 6          146.    Facebook’s past and continued conduct has caused and will disrupt or cause the

 7   breach of BrandTotal’s valid contracts with Google.

 8          147.    Facebook knew with a very high degree of certainty that Google would remove

 9   UpVoice when Facebook emailed Google in September 2020 based on Facebook’s

10   misrepresentations and fraudulent statements to Google regarding BrandTotal. Specifically,

11   Facebook misrepresented that UpVoice and other extensions were “improperly scraping user PII . .

12   . without proper disclosure,” Ex. I, when BrandTotal had not only disclosed to its users what

13   information was being collected, but UpVoice-Panelists had even provided much of that

14   information to BrandTotal. In addition, upon information and belief, Facebook had previously

15   requested Google take down other competitors and knew Google would do as Facebook requested.

16          148.    BrandTotal incorporates by reference its factual allegations regarding the harm

17   Facebook’s actions have caused to BrandTotal in paragraphs 84–92 as if fully stated herein. As a

18   direct and proximate result of Facebook’s conduct, BrandTotal has suffered and will continue to

19   suffer damages, including but not limited to lost business, reputational damage, loss of investor

20   funds, and insolvency. Unless Facebook is restrained by a temporary injunction, preliminary

21   injunction, and a permanent injunction, BrandTotal will suffer severe and irreparable harm in that

22   it will be forced to terminate its contracts with its clients and may be forced out of business

23   entirely. BrandTotal cannot stay in business until this case concludes without the data that

24   Facebook caused to be shut down.

25          149.    BrandTotal has requested that it be reinstated, that it be allowed to provide

26   explanatory information, that Facebook’s takedown request to Google be rescinded, that its

27   Facebook accounts be restored, and that access should be permitted during that process to avoid

28
      First Amended Counterclaims                   30                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 32 of 45




 1   irreparable harm. BrandTotal is informed and believes and thereon alleges that, unless the court

 2   grants injunctive relief, Facebook will continue to bar BrandTotal from its platform. Facebook’s

 3   fraudulent and misleading statements to Google were known by Facebook to be false, and its

 4   actions were malicious.

 5          150.    BrandTotal has no adequate remedy at law because monetary damages will not

 6   afford adequate relief for the loss of BrandTotal’s business and customer relationships, client

 7   goodwill, reputation in the marketplace, investor relationships, and the ability to continue

 8   operating.

 9   Facebook lacks any legitimate business purpose to support its intentional interference.

10          151.    Facebook does not have any legitimate business purpose in interfering with the

11   valid contracts between BrandTotal and its clients, Panelists, investors, or Google. Nor could there

12   ever be justification for lying to Google.

13          152.    Any general interest Facebook may have in policing access to password-protected

14   portions of its networks does not apply to users that have volunteered to share their information

15   with BrandTotal.

16          153.    Facebook does not have any “general interest” in policing access to information

17   contained on password protected portions of its network when Facebook makes the same or similar

18   information available on non-password protected portions of its network, including through the

19   advertising URL and/or the Ad Library. Nor can information that is accessible to billions of users,

20   that can be manually collected without violating Facebook terms of use be considered sensitive or

21   involving meaningful user interests.

22          154.    Facebook does not have any procedure or method to vet or regulate any entity,

23   including BrandTotal, that requests access to Third-Party Advertising Information. Although

24   Facebook’s Terms of Service state no party may “access or collect data from our Products using

25   automated means (without our prior permission)” in reality Facebook does not ever grant such

26   permission. Facebook also does not allow non-Facebook entities, including BrandTotal, to access

27   Third Party Advertising Information via any API or other approved source. Facebook instead

28
      First Amended Counterclaims                  31                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 33 of 45




 1   keeps this information for itself and away from the public, who has a strong interest in the

 2   information being accessible. In doing so, Facebook acts in bad faith and for an improper purpose.

 3          155.    Facebook does not have a legitimate business purpose in needing to review, vet, or

 4   regulate BrandTotal before allowing BrandTotal access to information Panelists elect to share with

 5   BrandTotal. Facebook has been aware of how Defendants’ applications and extensions operate

 6   since April 2019 and have concluded such applications and extensions are

 7

 8                                                                                     . Ex. E.

 9   Facebook’s statements to the contrary in its Complaint, specifically its allegations that Defendants’

10   extensions/software are “malicious” were known by Facebook to be false and a sham when it made

11   them. Facebook instead, in direct violation of the Ninth Circuit law, is merely denying a

12   competitor access to the public Third Party Advertising Information needed to compete.

13          156.    The FTC Consent Order does not provide Facebook with any legitimate business

14   purpose in interfering with the valid contracts between BrandTotal and its clients, Panelists,

15   investors, or Google. The UpVoice 2021 programs do not collect Covered Information because

16   they collect only advertising information that is not “from or about an individual consumer.”

17          157.    BrandTotal is not a Covered Third Party and the FTC Consent Order thus does not

18   apply to BrandTotal’s collection using any version of UpVoice or any other application or

19   extension because BrandTotal uses and/or receives information only as part of a User-initiated

20   transfer of information as part of a data portability protocol or standard.

21          158.    Any valid construction or interpretation of the FTC Consent Order only justifies

22   Facebook in terminating or restricting conduct where such conduct is deceptive or harmful to

23   consumers. See Consent Order, § V. Any interpretation of the FTC Order that conflicts with the

24   Ninth Circuit’s holding in hiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d 985 (9th Cir. 2019), would

25   render the FTC Order invalid and is therefore incorrect. Federal Trade Commission Act Section 5:

26   Unfair or Deceptive Acts or Practices is directed only to preventing deceiving and acting unfairly

27   towards consumers. It is unreasonable to interpret the Consent Order as requiring Facebook to

28
      First Amended Counterclaims                   32                              Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 34 of 45




 1   stop lawful conduct that does not harm users and is not deceiving or unfairly treating users. Indeed,

 2   by stopping BrandTotal, it harms users by not allowing them to be paid for sharing data and

 3   removing users’ control over their own data.

 4           159.    The doctrine of unclean hands bars Facebook from asserting the FTC Order

 5   requires Facebook to prevent Panelists from sharing their information, including Third-Party

 6   Advertising Information, with BrandTotal. Section VII of the Consent Order requires Facebook to

 7   establish, implement, and maintain a Privacy Program that requires Facebook to allow Covered

 8   Third Parties to provide an annual self-certification that certifies the Covered Third Party complies

 9   with Facebook’s Platform Terms and that the information the Covered Third Party requests or

10   continues to have access complies with said Terms. By preparing its Terms of Service to require

11   Facebook’s permission for automatic collection while never allowing non-Facebook entities to

12   automatically collect Third-Party Advertising Information, Facebook has engaged in inequitable

13   conduct. Facebook’s inequitable conduct thus precludes BrandTotal from being able to certify

14   compliance with Facebook’s Terms, and relates to Facebook’s claims relating to the Consent

15   Order. The FTC in its Consent Order did not require Facebook to stop all automated data

16   collection from its site.

17           160.    BrandTotal prays for relief as set forth below.

18                                         COUNTERCLAIM V

19                   Intentional Interference with Prospective Economic Advantage

20           161.    BrandTotal hereby incorporates by reference the allegations of the preceding

21   paragraphs as though fully set forth herein.

22           162.    As alleged herein, Facebook has intentionally interfered with BrandTotal’s valid

23   contracts with its clients, Panelists, investor opportunities, and Google. Facebook committed

24   independent wrongs when it revoked access to Facebook because: (i) Facebook breached its

25   express promises in its Terms of Use that Facebook’s users, including BrandTotal’s Panelists,

26   control access to their information; (ii) Facebook holds only non-exclusive licenses to its users’

27   content, and visitors and the public may access and use its users’ publicly available information;

28
      First Amended Counterclaims                   33                               Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 35 of 45




 1   (iii) Facebook violated the California Unfair Competition Law as alleged herein; (iv) Facebook

 2   improperly reported BrandTotal as violating the Consent Order when BrandTotal was not a

 3   Covered Third Party; and (v) Facebook fraudulently reported BrandTotal to Google to secure the

 4   removal of UpVoice from the Google Chrome Store, as alleged herein.

 5          163.    Facebook is intentionally and wrongfully disrupting BrandTotal’s contracts,

 6   investor relationships, and prospective business dealings by taking actions to remove BrandTotal’s

 7   ability to receive Panelists’ Facebook information, upon which BrandTotal’s business depends. In

 8   addition, by not complying with the requirement of the FTC Consent Order to allow a Privacy

 9   Program that allows users to control the sharing of their data with entities that have certified under

10   the Order, Facebook improperly cuts off all data collection.

11          164.    Facebook knew the prospective relationships with which it was interfering. Any

12   company that advertises on Facebook is a prospective relationship with which Facebook

13   knowingly and willfully interfered. Indeed, shortly before Facebook acted against BrandTotal,

14   several advertisers inquired with Facebook about BrandTotal. Ex. H. In response to knowledge of

15   these prospective relationships, Facebook moved against BrandTotal that same week. Id.

16          165.    As a direct and proximate result of Facebook’s conduct, BrandTotal has suffered

17   and will continue to suffer damages, including but not limited to lost business, reputational

18   damage, loss of investor funds, and insolvency. Unless Facebook is restrained by a preliminary

19   injunction and a permanent injunction, BrandTotal will suffer severe and irreparable harm in that it

20   will be forced to terminate its contracts with its clients and may be forced out of business entirely.

21   BrandTotal incorporates by reference paragraphs 84–92 as if fully set forth herein.

22          166.    BrandTotal has requested that Facebook be ordered not to request the removal or

23   otherwise act to remove UpVoice from the Chrome Web Store or any other source, that

24   BrandTotal be allowed to provide explanatory information, and that access should be permitted

25   during that process to avoid irreparable harm. BrandTotal is informed and believes and thereon

26   alleges that, unless the court grants injunctive relief, Facebook will continue to bar BrandTotal

27   from Facebook.

28
      First Amended Counterclaims                   34                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 36 of 45




 1          167.    BrandTotal has no adequate remedy at law because monetary damages will not

 2   afford adequate relief for the loss of BrandTotal’s business and customer relationships, client

 3   goodwill, reputation in the marketplace, investor relationships, and the ability to continue

 4   operating.

 5          168.    Facebook does not have any legitimate business purpose in intentionally interfering

 6   with BrandTotal’s prospective economic advantages for the reasons stated above in paragraphs

 7   151–159. Facebook knew of the types of prospective customers for the same reasons that it knew

 8   of BrandTotal’s existing contracts. Further, in September 2020, Facebook personnel knew of

 9   actual prospective customers asking Facebook about BrandTotal. Facebook’s Mr. Karve, in

10   response to information that Facebook customers were inquiring about BrandTotal, responded

11   Facebook was taking actions to remove BrandTotal, Ex. H, thus evidencing a specific intent to

12   interfere with these prospective relationships. As with all prospective relationships, there was a

13   reasonable probability that BrandTotal would consummate at least some of these prospective

14   relationships if Facebook did not deceitfully persuade Google to shut down BrandTotal’s data.

15   Indeed, BrandTotal was engaged in advanced negotiations with many of its prospective clients

16   before Facebook’s conduct ruined those prospects. Ex. L. Facebook’s continued refusal to allow

17   BrandTotal to use UpVoice 2021 also constitutes tortious interference with prospective

18   relationships for the foregoing reasons, and the additional reason that there is even less justification

19   for not allowing mere advertising data collection.

20          169.    BrandTotal prays for relief as set forth below

21                                    COUNTERCLAIM VI
       Unfair Competition Violations of California Business & Professions Code § 17200, et seq
22                          (Unlawful, Unfair, and Fraudulent Prongs)
23          170.    BrandTotal hereby incorporates by reference the allegations of the preceding
24   paragraphs as though fully set forth herein.
25          171.    Facebook’s actions described above constituted unlawful, unfair, and fraudulent
26   acts or practices in the conduct of business, in violation of California’s Business and Professions
27   Code § 17200, et seq., including actions that are forbidden by other laws.
28
      First Amended Counterclaims                   35                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 37 of 45




 1          172.      BrandTotal has suffered loss of money and property and an economic injury in fact,

 2   specifically being forced to accept lower payments for client renewals resulting from Facebook’s

 3   actions that prevent Panelists from sharing their data with BrandTotal and forgo repeat and

 4   additional client relationships due to the ongoing lawsuit, and thus has standing to seek relief under

 5   section 17200.

 6          173.      Facebook’s termination of access to Facebook and request to remove UpVoice from

 7   the Google Web Store violates the policy or spirit of antitrust law. Facebook is using its dominant

 8   presence as the world’s largest social media platform to assume exclusive proprietary control over

 9   public data that is not owned by Facebook, but by its users, and which has explicitly been found to

10   be public content. The market comprises at least Facebook’s site, which has more users than the

11   size of by far most countries in the world.

12          174.      Facebook promises users that they will have the ability to control public access to

13   its data to incentivize users to join Facebook. Facebook’s recent and threatened actions thus

14   suppress competition and violate the core principles and spirit of the unfair competition and

15   antitrust laws. Facebook is harming all competition that involves collection of data from its site,

16   and because advertising companies cannot fairly compete without being able to collect information

17   from Facebook that does not harm users and is for a proper purpose, Facebook is precluding any

18   company from building a business to provide advertising consulting services in social media.

19   Indeed, if Facebook is allowed to do this, the other social media companies also have prohibitions

20   against automated data collection and all will have the ability to shut down collection of data,

21   including public information, on their sites.

22          175.      Facebook is not merely refusing to deal with other competitors but is instead wholly

23   impairing competition for Third-Party Advertising Information. Facebook uses its unique and

24   exclusive control over the demographic information of its users to offer advertisers the ability to

25   reach the more than 2 billion users on its site based on their specific demographics. Facebook

26   uniquely possesses information regarding how advertisers on its site target users based on their

27   age, gender, location, and other factors. Facebook does not make this information available via any

28
      First Amended Counterclaims                    36                              Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 38 of 45




 1   API or other public source. Although Facebook makes visible aggregate information for SIEP-

 2   advertisements, Facebook intentionally takes the unnecessary and additional step to distinguish

 3   between SIEP and non-SIEP advertisements to exclude non-SIEP information from competitors

 4   and the public. Facebook also intentionally does not make even SIEP information available via any

 5   API and precludes automatic collection, retaining all the information only for itself.

 6          176.    This harms consumers and the public has a strong interest in non-Facebook entities

 7   having access to Third Party Advertising Information on Facebook. Currently, it is impossible for

 8   the public to know whether an advertiser is targeting members of a specific demographic group

 9   (e.g., women over age 50 living in Texas) differently than members of another demographic group.

10   Indeed, upon information and belief, it is a common practice of Facebook advertisers to target

11   different demographic groups with different advertising creatives (i.e., different pictures and even

12   text advertising the same or similar services). Advertisers can even offer one demographic group a

13   different promotional price via Facebook’s advertising services that it withholds from another

14   group that does not know what offers are being made to others. This type of information is public

15   in other forms of advertising, including television and print. Facebook’s proactive actions to keep

16   this information from the public (e.g., by distinguishing between SIEP and non-SIEP

17   advertisements and publishing demographic data only for the former) harms competition and the

18   public generally.

19          177.    Despite a potential partnership with BrandTotal benefitting Facebook by allowing it

20   to “                                        ” (i.e., Facebook’s own clients and customers), Ex. G,

21   Facebook elected to immediately remove BrandTotal and retain monopoly power over Third Party

22   Advertising Information on Facebook. Ex. H.

23          178.    By revoking or limiting BrandTotal’s access to publicly available data, Facebook is

24   unfairly limiting BrandTotal’s ability to compete with Facebook’s advertising insights and

25   offerings.

26          179.    There is no viable alternative to Facebook’s social media platforms for obtaining

27   current content for marketing and advertising purposes. Facebook is the world’s largest social

28
      First Amended Counterclaims                  37                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 39 of 45




 1   network with over 2.4 billion monthly active users. Facebook’s advertisements reach

 2   approximately 78% of the platform’s monthly users. In the United States, approximately 65% of

 3   the population age 13 or older is reachable by Facebook advertising. Although Facebook elects to

 4   make some information regarding non-SIEP advertisements available for viewing (while still

 5   improperly restricting automatic collection of that data), Facebook maintains its monopoly over the

 6   market concerning Third-Party Advertising Information (i.e., non-SIEP advertisements shown to

 7   the more than 1 billion users on Facebook). Indeed, the majority of these advertisements are “dark”

 8   ads, meaning information regarding to whom the advertisements are shown, for how long, and

 9   other information relating to the advertisements is known only to Facebook and the advertiser

10   paying Facebook to show the advertisement that meet the advertiser’s criteria (e.g., age, gender,

11   location). Facebook understands it has this advantage and, on information and belief, markets it

12   superiority to its customers so they will use Facebook and not other third party advertising

13   companies. Use of other social media platforms with available public user content is not a reality

14   given Facebook’s total domination of this market, and there are no economic substitutes for access

15   to this Third-Party Advertising Information on Facebook.

16          180.      There is no technical barrier or subsequent cost to Facebook in providing access to

17   BrandTotal. Indeed, BrandTotal collected such information for several years with Facebook’s

18   knowledge and Facebook did nothing. Even if the FTC Consent Order requires it to vet and

19   monitor collection, to the extent the Order even applies, that is the punishment to Facebook for its

20   actions. It acted with unclean hands and has no legitimate basis to complain.

21          181.      The impact of Facebook’s actions on BrandTotal is devastating; its contracts with

22   clients, Panelists, and Google, in addition to its investor and employee relationships, are threatened

23   and may be damaged beyond repair. BrandTotal incorporates by reference its factual allegations

24   regarding the harm Facebook’s actions have caused to BrandTotal in paragraphs 84–92 as if fully

25   stated herein.

26          182.      Facebook lacks any legitimate justification for its actions. Facebook’s actions are

27   intended only to maintain a monopoly over the Third-Party Advertising Information on Facebook

28
      First Amended Counterclaims                   38                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 40 of 45




 1   marketplace. Facebook elects not to make this information available through any API or other

 2   public source while simultaneously denying permission for any entity to use automated means, the

 3   only practical way, to collect data for analytics and provision of services to customers wishing to

 4   advertise on Facebook. BrandTotal cannot meaningfully market to customers how to advertise on

 5   Facebook without robust analytics about the advertising practices and exposure on the Facebook

 6   site. Even with data from other social media sites, BrandTotal cannot meet its obligations to its

 7   own clients without this data from Facebook because of the sheer size and importance of Facebook

 8   in the social media realm.

 9          183.    By wholly refusing any non-Facebook entity access to Third-Party Advertising

10   Information on Facebook, Facebook harms all competition for this information. Facebook allows

11   and facilitates advertisers’ ability to reach users on the Facebook website based on their gender,

12   age, location, and other demographic information. Facebook does not let users opt out or otherwise

13   control how advertisers can use this information to advertise to those users. Facebook even allows

14   dark advertisements, which are hidden from public view, while taking affirmative steps to preclude

15   access to this information for anyone other than Facebook. On information and belief, dark ads

16   comprise the major majority of advertising on Facebook, thus by withholding information about

17   dark ads, it creates a sizable advantage over any company trying to compete in advertising

18   consulting. Because Facebook sites are by far the largest sites, far larger than LinkedIn, the

19   subject of the hiQ v. LinkedIn case, a company having no ability to provide meaningful

20   consultancy services about the Facebook site will have serious difficulty attracting any customers.

21          184.    Although Facebook may claim its actions protect against the harm of automated

22   collection and/or “scraping,” Facebook’s claim does not justify its actions. No “scraping” or

23   “automatic” collection would be required if Facebook made this information available through any

24   API or other source. Facebook’s Terms of Service allow users to manually share this information,

25   thus undermining its claim its terms of service provide protection. Thus, the information itself is

26   not confidential or otherwise protected. Facebook only bars the automatic collection of this data.

27   Further, Facebook’s terms acknowledge that Facebook could grant permission, demonstrating that

28
      First Amended Counterclaims                  39                                Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 41 of 45




 1   Facebook knows it should where the purpose is proper and user interest protected, yet Facebook

 2   admits that its terms of service are false in that it never grants such permission.

 3           185.    Facebook’s obligations under the FTC Consent Order also do not justify

 4   Facebook’s unfair busines practices. BrandTotal incorporates by reference its allegations in

 5   paragraphs 151–159 regarding why the FTC Consent Order does not provide Facebook a

 6   legitimate business purpose to justify its actions as if fully set forth herein.

 7           186.    As alleged herein, Facebook’s tortious interference with BrandTotal’s current and

 8   prospective business, contractual, and investor relationships are unlawful. Facebook’s actions

 9   establish a claim of unlawful competition on multiple grounds. Facebook’s tortious interference

10   with BrandTotal’s current and prospective contractual and business relationships, described above,

11   give rise to a claim under the “unlawful” business practices prong of the UCL.

12           187.    As a direct and proximate result of Facebook’s conduct, BrandTotal has suffered

13   and will continue to suffer damages, including but not limited to lost business and potential

14   bankruptcy. BrandTotal has already suffered severe harm and incorporates by reference its factual

15   allegations regarding the harm Facebook’s actions have caused to BrandTotal in paragraphs 84–92

16   as if fully stated herein.

17           188.    BrandTotal lacks any adequate remedy at law because monetary damages will not

18   afford adequate relief for the loss of BrandTotal’s business relationships, client goodwill,

19   relationship with Panelists, and ability to continue operating.

20           189.    Facebook’s actions are also fraudulent because Facebook intentionally

21   misrepresented the operation of UpVoice when requesting Google remove UpVoice from the

22   Chrome Store. On September 21, 2020, Facebook represented to Google that UpVoice was

23   “improperly scraping user PII (e.g., gender, relationship status, ad interests, etc.) without proper

24   disclosure.” Ex. I.

25           190.    Facebook’s representation to Google was false. BrandTotal was not improperly

26   scraping user PII without proper disclosure at least because BrandTotal’s Terms of Service

27   expressly disclosed the information it collected, Panelists agreed to those terms before sharing any

28
      First Amended Counterclaims                    40                                 Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 42 of 45




 1   data, and even share their information with BrandTotal.

 2             191.   Facebook knew its statements were false at the time they were made at least

 3   because Facebook had thoroughly investigated UpVoice and BrandTotal over the previous several

 4   months. Facebook thus knew BrandTotal relied on the data it collected from Facebook via

 5   UpVoice to provide its advertising analytics services to its customers.

 6             192.   Facebook had previously acted

 7                                         at least on that basis, knew Facebook’s actions would cause

 8   BrandTotal’s extensions to become unavailable for download and effectively shut down

 9   BrandTotal’s business. Ex. E.

10             193.   Google reasonably relied on Facebook’s representations that UpVoice improperly

11   collected user PII. Indeed, although Facebook claims to have investigated UpVoice for many

12   months, Google removed UpVoice from the Chrome Store just ten days after Facebook first

13   contacted Google and only a few days after Facebook again contacted Google after not receiving a

14   response to its September 21 communication.

15             194.   As a direct and proximate result of Facebook’s conduct, BrandTotal has suffered

16   and will continue to suffer the loss of money and property, including but not limited to lost

17   business, lost investments, and imminent insolvency. BrandTotal incorporates by reference its

18   factual allegations regarding the harm Facebook’s actions have caused to BrandTotal in paragraphs

19   84–92 as if fully stated herein. As of September 30, 2020, when Facebook took fraudulent actions

20   to have UpVoice removed from the Chrome Web Store, approximately 68% of BrandTotal’s

21   advertising data information came from the UpVoice extension available on the Google Chrome

22   Store.

23             195.   Facebook lacked any good faith or legitimate business purpose behind its actions.

24   BrandTotal incorporates by reference its allegations in paragraphs 151–159, as if fully stated

25   herein.

26             196.   BrandTotal has no adequate remedy at law because monetary damages will not

27   afford adequate relief for the loss of BrandTotal’s customer and investor relationships, business

28
      First Amended Counterclaims                   41                              Case No. 3:20-cv-07182
      Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 43 of 45




 1   goodwill, and the ability to continue operating as a viable business.

 2          197.    BrandTotal prays for relief as set forth below.

 3                                       PRAYER FOR RELIEF

 4          WHEREFORE, BrandTotal prays for judgment against Facebook and each of them as

 5   follows:

 6          A.      For a declaratory judgment in favor of BrandTotal and against Facebook that

 7   BrandTotal does not violate the Computer Fraud and Abuse Act or California Penal Code § 502

 8   and has not intentionally interfered with any contractual relations belonging to Facebook.

 9          B.      For preliminary, and permanent injunctive relief, pursuant to Federal Rule of

10   Civil Procedure 65, to prevent Facebook from curtailing BrandTotal’s access to publicly

11   available information on Facebook’s platforms that is essential to BrandTotal’s business or

12   otherwise engaging in unfair business practices as described herein;

13          C.      For damages in an amount to be proven at trial that are actually and proximately

14   caused by Facebook’s conduct, and prejudgment interest recoverable thereon at the legal rate;

15          D.      For attorney fees and costs of suit as permitted by law; and

16          E.      Such other and further relief as the Court may deem just and proper.

17

18

19

20

21

22

23

24

25

26

27

28
      First Amended Counterclaims                  42                              Case No. 3:20-cv-07182
     Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 44 of 45



     Date: March 5, 2021           Respectfully submitted,
 1

 2                                 By: /s/ Rudolph A. Telscher, Jr.
                                   Karl Kronenberger (CA Bar No. 226112)
 3                                 karl@krinternetlaw.com
                                   Jeffrey M. Rosenfeld (CA Bar No. 222187)
 4                                 jeff@krinternetlaw.com
                                   KRONENBERGER ROSENFELD, LLP
 5                                 150 Post Street, Suite 520
                                   San Francisco, CA 94108
 6                                 415-955-1155 Telephone
                                   415-955-1158 Facsimile
 7
                                   Rudolph A. Telscher, Jr.*
 8                                 rudy.telscher@huschblackwell.com
                                   Kara R. Fussner*
 9                                 kara.fussner@huschblackwell.com
                                   HUSCH BLACKWELL LLP
10                                 190 Carondelet Plaza, Suite 600
                                   St. Louis, MO 63105
11                                 314-480-1500 Telephone

12                                 Ryan B. Hauer*
                                   ryan.hauer@huschblackwell.com
13                                 HUSCH BLACKWELL LLP
                                   120 South Riverside Plaza Suite 2200
14                                 Chicago, IL 60606
                                   312-526-1572 Telephone
15
                                   William E. Corum*
16                                 william.corum@huschblackwell.com
                                   HUSCH BLACKWELL LLP
17                                 4800 Main Street, Ste. 1000
                                   Kansas City, MO 64112
18                                 816-983-8000 Telephone

19                                 David Stauss*
                                   david.stauss@huschblackwell.com
20                                 HUSCH BLACKWELL LLP
                                   180 1 Wewatta Street, Suite 1000
21                                 Denver, CO 80202
                                   303-749-7200 Telephone
22                                 *to be admitted pro hac vice

23                                 Attorneys for Defendants/Counterclaim Plaintiffs
                                   BrandTotal, Ltd. and Unimania, Inc.
24

25

26

27

28
     First Amended Counterclaims         43                               Case No. 3:20-cv-07182
          Case 3:20-cv-07182-JCS Document 120 Filed 03/05/21 Page 45 of 45



                                        CERTIFICATE OF SERVICE
 1

 2               I hereby certify that on this 5th day of March 2021, I caused the foregoing to be filed
 3       electronically with the Clerk of Court and to be served via the Court’s Electronic Filing System
 4       upon all counsel of record.
 5

 6                                                             /s/ Rudolph A. Telscher, Jr.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          First Amended Counterclaims                  44                                Case No. 3:20-cv-07182


     HB: 4819-8988-1821.7
